Citation Nr: 0427270	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  

In June 2004, a hearing before the undersigned Veterans Law 
Judge was held at the St. Petersburg RO.  A transcript of 
this hearing is of record.


REMAND

The veteran contends that he currently has Meniere's disease 
that is related to noise exposure during his military 
service.  In the alternative, he contends that he has 
Meniere's disease that is related to his service-connected 
bilateral hearing loss disability and his service-connected 
tinnitus.  In support of his claim, the veteran submitted 
several medical opinions from David DePutron, DO, FACOI.  Dr. 
DePutron noted that the veteran had seen "several 
specialists in ear, nose and throat abnormalities" and was 
ultimately diagnosed with Meniere's disease.  Dr. DePutron 
opined that the veteran's Meniere's disease is related to his 
noise exposure during his military service.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

First, Dr. DePutron noted that the veteran had seen several 
private specialists; however, the veteran did not provide the 
appropriate Authorization and Consent Form that would have 
allowed the RO to obtain records from these specialists.  In 
the Board's opinion, the records of these specialists are 
necessary for a fully informed decision and further 
development to obtain such records is in order.  

In addition, the Board notes that the veteran has not 
undergone a VA medical examination specifically for the 
purpose of determining the etiology of any currently 
diagnosed Meniere's disease.  For this reason, additional VA 
examination is necessary.  See 38 U.S.C.A. § 5103A (West 
2002).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should provide the veteran 
with forms to authorize the release of 
medical records.  Specifically, the RO 
should request that the veteran complete 
and sign an authorization for release of 
information from the private specialists 
who first diagnosed his Meniere's 
disease, as well as any other source of 
information about the veteran's claimed 
Meniere's disease.  Each authorization 
should include the complete address for 
the doctor or medical facility and the 
approximate dates of treatment.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should request medical records 
from all providers and facilities for 
which the veteran provides releases.

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Thereafter, the RO should undertake 
any other development required under the 
VCAA and implementing regulations, to 
include ordering the examination below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present Meniere's disease.  The veteran 
should be properly notified of the 
examination and of the consequences of 
his failure to appear.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

A diagnosis of Meniere's disease should 
be confirmed or ruled out.  If this 
disorder is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
Meniere's disease is diagnosed, the 
examiner should provide an opinion, based 
upon review of the veteran's pertinent 
medical history and with consideration of 
sound medical principles, as to whether 
it as at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service, to include 
acoustic trauma sustained therein, or was 
caused or chronically worsened by the 
veteran's service-connected bilateral 
hearing loss disability or service-
connected tinnitus.

The examiner should set forth the 
complete rationale for all opinions 
expressed. 

5.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on this 
claim.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




